Case 1:20-cv-00191-MSM-LDA Document 21 Filed 07/23/20 Page 1 of 2 PageID #: 114




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND




 JOHN DOE,                              :
       Plaintiff                        :
                                        :
              v.                        :      No. 1:20-cv-191-MSM-LDA
                                        :
 BROWN UNIVERSITY,                      :
       Defendant                        :


                                      ORDER


       Without filing for leave to do so, John Doe, on behalf of himself and a putative

 class of similarly-situated Brown University students, filed this action using a

 pseudonym, in violation of Fed.R.Civ.P. 10(a).      The University objects and has

 requested Mr. Doe to show cause why he should be able to proceed without disclosing

 his name. A party seeking to proceed anonymously bears a heavy burden to overcome

 the presumption of public disclosure of his name.        An “overriding reason for

 confidentiality” can surmount that presumption, if it appears the party may suffer

 harassment, a likelihood of injury, discrimination, or other articulable and non-

 speculative harm. Doe v. Prudential Insurance Company of America, 744 F. Supp.

 40, 41-42 (D.R.I. 1990) (desire to protect the privacy of a deceased child who died of

 AIDS understandable but not sufficient). Mr. Doe’s claims here that he may suffer

 stigma or other harm are entirely speculative in comparison to the fears of a
Case 1:20-cv-00191-MSM-LDA Document 21 Filed 07/23/20 Page 2 of 2 PageID #: 115




 transsexual in 1990 seeking medical insurance benefits. Doe v. Blue Cross & Blue

 Shield of R.I., 764 F. Supp. 72 (D.R.I. 1992) (leave to proceed by pseudonym granted,

 citing interest in sexual privacy and documented discrimination). He has submitted

 nothing to substantiate a legitimate fear of retaliation from fellow students or others

 on or off campus. See ECF No. 19, Exh. B.

       Brown University’s Motion to Require Mr. Doe to Show Cause (ECF No. 14) is

 GRANTED and I find no cause has been shown to excuse the requirement of Fed. R.

 Civ. P. 10(a). In accordance with the request of the plaintiff, he has fourteen (14)

 days in which to re-submit his complaint properly styled or to dismiss it if he decides

 not to proceed.

 IT IS SO ORDERED:



 ___________________________
 Mary S. McElroy,
 United States District Judge


 July 23, 2020
